The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki (US 5159543) in view of Rosen et al. (US 20090179686) and Yang et al. (CN 203775168).
As to claim 1, Yamawaki’s figure 2 shows a charge pump module.  Figure 2 fails to show a detail of MUX 17.  However, Rosen et al.’s figure 6 show a time-balanced MUX.  It would have been obvious to one having ordinary skill in the art to use Rosen et al.’s MUX for Yamawaki’s MUX for the purpose of providing more precise selected signal.  Thus, the modified Yamawaki’s figure 1 shows: a control circuit (Rosen’s 602) configured to generate a first control signal (signal high or signal low generated by Rosen’s 602) and a second control signal (signal low or signal high generated by Rosen’s 602) based on an output of a comparator (at Rosen’s S); a clock circuit [Rosen’s (608, 610) and (612, 614)] configured to generate a first clock signal (when the output of Yamawaki’s 19 is selected) in response to receiving the first control signal and a second clock signal (when output of Yamawaki’s 21 is selected) in response to receiving the second control signal, the first clock signal having a different frequency from the second clock comparator circuit 18.  However, Yang et al.’s figure shows a stable output comparator.  Therefore, it would have been obvious to one having ordinary skill in the art to use Yang et al.’s comparator for Yamawaki’s comparator 18 for the purpose of providing more stable compared output.  Thus, the modified Yamawaki’s figure further shows that the comparator including a first input (i.e. Yang –IN) provided with a voltage (Vref) representative of an input voltage (Vref.  There is no definition of “an input voltage.  Therefore, Vref is considered as an input voltage) and second input (i.e. Yang +IN) provided with a voltage (voltage across Yang et al.’s comparator) of a timing capacitance (Yang et al.’s capacitor) such that the clock circuit is provided with the first control signal when the voltage of the first input is less than a voltage of the second input and the second clock circuit is provided with the second control signal when the voltage of the first input is equal or greater than the voltage of the second input.
 As to claim 2, the modified Yamawaki’s figure 2 shows an oscillator (21) configured to provide an initial clock signal to the clock circuit.
As to claim 3, the modified Yamawaki’s figure 2 shows that the first clock signal and the second clock signal are based on the initial clock signal.

As to claim 5, the modified Yamawaki’s figure 2 shows that the charge pump core includes a set of switches coupled to the set of capacitances.
As to claim 6, the modified Yamawaki’s figure 2 shows that the charge pump core is further configured to open and close the set of switches at a first rate based on the first set of clock signals.
As to claim 7, the modified Yamawaki’s figure 2 shows that the charge pump core is further configured to open and close the set of switches at a second rate based on the second set of clock signals.
As to claim 8, the modified Yamawaki’s figure 2 shows that the clock circuit is coupled to the timing capacitance
As to claim 9, the modified Yamawaki’s figure 2 shows that the clock circuit is further configured to generate the second clock signal when the timing capacitance reaches a threshold voltage.
As to claim 10, the modified Yamawaki’s figure 2 shows that the clock circuit is further configured to generate the first clock signal after generating the second clock signal for a period of time.

Claims 14-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Yamawaki’s Vref is inputted to a first input of comparator 18.  Therefore, Vref represents an input voltage.  Voltage across Yang et al.’s comparator is coupled to the other input of the comparator.  Therefore, the second input of Yamawaki’comparator is provided with a voltage of the timing capacitance (Yang’s capacitor).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842